ORDER
WHEREAS, on April 16, 1992, the Director of the Office of Lawyers Professional Responsibility filed with this court a petition for revocation of probation and further disciplinary action against respondent Robert J. Hampton, the allegations of which later were deemed admitted; and
WHEREAS, on June 3, 1992, this court conducted a hearing on the Director’s petition at which both respondent and the Director appeared; and
WHEREAS, as a result of the hearing, on June 18, 1992, this court remanded this matter to the Director’s Office and ordered respondent to contact the Director’s Office “for the purpose of attempting to work out a stipulation for discipline”; and
WHEREAS, the Director now informs this court that, although the parties conducted negotiations and presumably had worked out a stipulation for discipline, respondent refuses to sign and return the negotiated stipulation and has failed to respond to the Director’s calls and correspondence, in violation of this court’s order.
The court, having considered all of the facts and circumstances surrounding this matter, and the allegations contained in the petition against respondent, NOW ORDERS:
1. That, effective 10 days from the date of this order, the respondent, Robert J. Hampton, is suspended indefinitely from the practice of law in the State of Minnesota, pursuant to Rule 16 of the Rules on Lawyers Professional Responsibility.
*1322. That respondent may not petition this court for reinstatement for a period of 2 years from the date of this order.